SCHROEDER, Circuit Judge,
concurring:
I concur in Judge Reinhardt’s opinion. I write separately only to express my understanding that it holds that the cross-appeal is inextricably linked to the main appeal because the principal issue in the main appeal is whether the court’s immunity ruling is inconsistent with the order that is the subject of the cross appeal. The two rulings should be reviewed together. There is no need to speculate about what the relationship between the issues might be after they are decided.